Title: To Thomas Jefferson from William C. C. Claiborne, 2 December 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir,
                     New Orleans December 2nd. 1804
                  
                  Since the 12th. Ultimo Messrs. Poidrass Morgan and Watkins have been attending in the City with a view of meeting in Council in conformity to my Proclamation.
                  Messrs. Kenner and Wikoff (who from fear of the Fever had avoided the City) appeared a few days since. These five gentlemen are all who of the original Thirteen named as Councillors thought proper to accept. The situation of things here is such as to justify on my part some share of solicitude. Since the first of October all the former Judicial Authorities have been considered as abolished. With a view of preventing anarchy the Civil Commandants were advised by me, to continue for the present in the discharge of their former functions: but being themselves distrustful of their powers, they have generally been feeble in action, and some have declined the exercise of any authority. The Magistrates of the City have discovered a like careless and indecisive conduct, arising from the belief (which is no doubt correct) that since the first of October their former Judicial powers have ceased.
                  Judge Prevost also (the only Judge who has arrived) labours under considerable difficulties—He is in a great measure without Laws to guide him, either in Civil or Criminal cases, or the necessary officers to cause his Judgments to be executed. Under existing Circumstances therefore the early organization of the Legislative Body was of the highest importance, and I have taken the liberty to fill two of the Blank Commissions for Councillors which were forwarded me, with the names of George Pollock and Eugene Dorcier, who having accepted will give a quorum, and on tomorrow the Legislature will proceed to Business. Mr. George Pollock or Doctor Robert Dow was mentioned in your Letter of the 30th of September and one of whom you wished in the Council. Doctor Dow was offered the Commission; but having refused, I have supposed it would be agreeable to you that Mr. Pollock should now be appointed.
                  But to form a Quorum I have been under the necessity of requiring the services of a Gentleman not named in your Letter, to wit, Eugene Dorcier. He is by Birth a Swiss, Served with reputation during the American War, and is esteemed a man of Sense and integrity. At the close of the War Mr. Dorcier emigrated to Louisiana, where he has acquired a handsome little property—I appointed him to the Command of the Battalion of Orleans Volunteers, and during the temporary Government he acted as a justice of the Peace. In both these offices he has manifested a great share of Zeal, Integrity prudence, and a sincere attachment to the United States. The Council being organized, I am persuaded every thing here will soon wear a favourable aspect; even at this time the utmost order prevails, notwithstanding the very lax state of the Laws and of the constituted authorities.
                  I should have delayed still longer the filling up the two Blank Commissions in expectation of shortly hearing from you on the Subject. But the Members attending had become discontented, and both Mr. Poidrass and Mr. Wikoff talked of resigning and returning home. M. Wikoff is an Honest and Independent Farmer; and will make a good Member: But M. Poidrass’s great wealth and influence in the Territory, united to his Talents, prudence and friendly disposition towards the United States, render his services highly desirable.
                  I fear Sir at a distance the state of affairs here, appears much worse than it really is—It is true that we are afflicted with a small but active faction, composed principally of a few disappointed ambitious men, who have done every thing in their power to embarrass the Constituted Authorities—Unfortunately Messrs. Clark, Jones and Boré who were first named of the Council were of that faction: But believe me Sir that the great body of the people continue well disposed, and that present difficulties will soon be surmounted, and that the discontents are becoming less every day— At least such are my present impressions. 
                  Accept the best wishes of Your faithful friend
                  
                     William C. C. Claiborne 
                     
                  
                  
                     Members originally named for the Council, and
                     
                        
                           Stephen Boré
                           }
                           Declined Serving
                        
                        
                           Evan Jones
                        
                        
                           Daniel Clark
                        
                        
                           Michael Cantrell
                        
                        
                           Jack Romain
                        
                        
                           Gaspar Dubuys
                        
                        
                           Bellechasse Degoutier
                        
                        
                           Robert Dow
                        
                        
                           
                           
                           
                        
                        
                           Julian Poidras
                           }
                           Accepted
                        
                        
                           William Wikoff
                        
                        
                           Benjamin Morgan
                        
                        
                           John Watkins
                        
                        
                           William Kenner
                        
                     
                     
                     
                     
                     Members of the Council recently named:
                     George Pollock, vice Robert Dow.
                     Eugene Dorcier, vice Stephen Boré.
                     
                     Members now attending in the Legislative Council—
                     
                        
                           Julian Poidras
                           }
                           William Kenner
                        
                        
                           William Wikoff
                           
                        
                        
                           Benjamin Morgan
                           George Pollock &
                        
                        
                           John Watkins
                           Eugene Dorcier
                        
                     
                  
               